Citation Nr: 0734428	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to a compensable evaluation for Meibomian 
cysts of the eyelids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  In 
November 2004, the veteran testified at a personal hearing at 
the RO.  A transcript of the hearing has been associated with 
the claims folder.  

The issue of entitlement to a compensable evaluation for 
Meibomian cysts of the eyelids is herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notice when further action is required by the 
appellant.


FINDINGS OF FACT

1.  The veteran's low back degenerative disc disease (DDD) 
and degenerative joint disease (DJD) were not present during 
the veteran's active military service, and were not 
manifested to a compensable degree within one year after his 
separation from service.  

2.  The veteran's bilateral pes planus clearly and 
unmistakably pre-existed his active military service, and did 
not become permanently more disabling during such service.




CONCLUSIONS OF LAW

1.  A low back disability, to include DDD and DJD, was not 
incurred in or aggravated by service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2007).

2.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

In February 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The February 2005 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide any evidence in his possession which 
pertained to his claim.

The Board finds that the content of the February 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  A January 2003 
SOC, and December 2004, May, June, and September 2005, and 
February 2006 SSOCs each provided him with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the veteran was informed of the 
Dingess provisions in March 2006.

II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).   See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2007) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
III.  Factual background and analysis

A.  Back disorder

The pertinent evidence includes the veteran's service medical 
records (SMRs), which show that his back was normal at the 
time of the October 1967 entrance examination.  There were no 
complaints made during service of any back injury or disease.  
At the time of the March 1970 separation examination, he 
checked "yes" next to "back trouble of any kind;" however, 
the objective examination noted that his musculoskeletal 
system was within normal limits.

When the veteran filed a claim for service connection in 
March 1970, he made no mention of any back complaints.  The 
first complaint concerning the low back was not made until 
March 1996, when he reported back pain after twisting it 
while using a buffer.  He stated that this pain had been 
present for a long time, although he did not refer it to his 
service.  Since that time, he has reported intermittent 
complaints of back pain, and in 2005 both DDD and DJD of the 
low back were diagnosed.

At his RO hearing in November 2004, he denied any specific 
injury or trauma to the low back in service, but noted that 
he had lifted heavy track pads while on duty.  He noted that 
he had sustained a post-service on-the-job injury in 1997 
while driving a forklift.

After a careful review of the evidence of record, the Board 
finds that service connection for a low back disorder has not 
been established.  Even though the veteran complained of back 
trouble at his separation, the  SMRs do not demonstrate any 
injury or disease that occurred while he was on active duty, 
and the objective separation examination was within normal 
limits.  Significantly, when he previously filed a claim for 
service connection in March 1970, he made no mention of any 
back problems.  There were then no complaints made about the 
back until 1996, and those later complaints were not related 
to his service.  After he had sustained a work injury in 
1997, DDD and DJD were diagnosed in 2005.  There is no 
indication that these degenerative disorders were related to 
his service, or that they had manifested to a compensable 
degree within one year after his release from active duty.  
Therefore, based on this evidence, service connection cannot 
be awarded.  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  Here, the veteran is 
competent to say that he experiences back pain.  However, the 
Board does not believe that a low back disability, such as 
DDD or DJD, is subject to lay diagnosis.  In addition, the 
veteran has not demonstrated the expertise necessary to 
render a medical opinion as to the causation or etiology of 
such disorders.  

While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
The preponderance of the evidence is thus against the claim 
for service connection for a low back disability, and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 
supra.

B.  Pes planus

The veteran's SMRs show the presence of asymptomatic pes 
planus reported on the October 1967 entrance examination.  
There is no further mention of pes planus in the SMRs, and 
the March 1970 separation examination did not refer to this 
condition.

The veteran submitted numerous VA outpatient treatment 
records developed between 1996 and 2007.  None of these 
records contains any mention of pes planus.  

In November 2004, the veteran testified at a personal hearing 
at the RO.  He admitted that his pes planus had existed 
before service.  However, he argued that this condition was 
aggravated by the fifteen-mile marches performed in service.

Upon careful review of the evidence of record, it is found 
that service connection for pes planus has not been 
demonstrated.  It has been established by clear and 
unmistakable evidence that pes planus existed prior to his 
entrance onto active duty.  The October 1967 entrance 
examination noted the presence of this condition.

Moreover, the veteran's claims file shows clearly and 
unmistakably that his pre-existing pes planus was not 
aggravated by that service.  The SMRs document no complaints 
or treatment for pes planus, and the condition was not noted 
at the time of the March 1970 separation examination.  The 
silence of these records militates against a finding that the 
pes planus was aggravated by service; thus, the presumption 
of soundness at entry into service has been rebutted.

Service connection could still be awarded if there were 
evidence that the veteran's pre-existing condition had 
increased in severity, beyond its natural progression, during 
service.  However, such an increase has not been demonstrated 
in this case.  As discussed above, the pes planus was never 
complained of, or treated, during service, and was not noted 
at his separation from service.  Moreover, there is no 
indication in any of the records developed after service that 
the veteran complained of, or sought treatment for, his pes 
planus.  The silence of these records supports the conclusion 
that the bilateral pes planus did not increase in severity 
during service.  

As noted above, a veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  The veteran is competent to say that he 
experiences foot problems.  However, he has not demonstrated 
the expertise necessary to render a medical opinion as to 
whether the pre-existing pes planus had been aggravated by 
his period of service.  

The veteran's contentions are therefore outweighed by the 
absence of any medical evidence to support his claim.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for bilateral pes planus, and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, supra.

ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for bilateral pes planus is 
denied.


REMAND

The veteran claims that his service-connected Meibomian cysts 
of the eyelids have increased in disabling severity.  The 
most recent VA examination, conducted in March 2007, while 
examining his visual acuity, did not address the extent and 
degree of severity of the residual scarring on the eyelids.  
Therefore, the Board finds that another VA examination would 
be helpful before a final determination of this claim is 
made.  The veteran is hereby informed of the importance of 
reporting for any scheduled examination, and of the 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a dermatological 
examination in order to ascertain the 
current nature and degree of severity of the 
service-connected Meibomian cysts of the 
eyelids.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  All indicated special studies 
deemed necessary should be conducted, and a 
complete rationale for any opinions 
expressed should be made.  

a.  The examiner should indicate whether 
the service-connected scars are 
superficial and poorly nourished with 
repeated ulceration, or are tender and 
painful on objective demonstration.  It 
should also be noted whether the scarring 
is moderately disfiguring.

b.  The examiner should also comment on 
whether the scars are manifested by at 
least one characteristic of disfigurement 
(see Note I, Diagnostic Code 7800 
(2007)), or whether the scarring is 
unstable, is painful on examination, or 
causes any limitation of function of the 
affected parts.

2.  After completion of the above-requested 
development, readjudicate the veteran's 
claim for an increased evaluation for the 
service-connected Meibomian cysts of the 
eyelids.  If the decision remains adverse to 
the appellant, provide him and his 
representative an appropriate supplemental 
statement of the case, and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


